Citation Nr: 0940006	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  04-39 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 
percent for headaches, as a manifestation of chronic 
neurological disability, pseudotumor cerebri.

2.  Entitlement to an initial rating in excess of 30 
percent for visual manifestations of chronic neurological 
disability, pseudotumor cerebri.

3.  Entitlement to an initial rating in excess of 10 
percent for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The Veteran had active service from December 1998 to July 
2003.

Initially, the Board of Veterans' Appeals (Board) notes that, 
in his original claim on appeal, the Veteran sought an 
evaluation in excess of 10 percent for pseudotumor cerebri, 
empty sella syndrome, benign intracranial hypertension, 
bilateral papil edema, optic neuritis, and loss of visual 
field that was awarded in a December 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

Jurisdiction of the Veteran's case was subsequently 
transferred to the RO in Atlanta, Georgia, that, in a 
September 2004 rating decision, assigned a 10 percent rating 
for headaches as a manifestation of chronic neurological 
disability, pseudo-tumor cerebri, and a 30 percent rating for 
visual manifestations of chronic neurological disability, 
pseudo tumor cerebri, each effective from July 2003.  The 
Veteran has continued his appeal.

In March 2007 and September 2008, the Board remanded the 
Veteran's case to the RO for additional development.  In its 
March 2007 remand, the Board directed the RO to issue a 
statement of the case as to the claim for entitlement to 
service connection for a disorder manifested by insomnia; 
that was done in March 2008.  However, the Veteran did not 
perfect an appeal as to that matter. 

As the Veteran perfected an appeal to the initial rating 
assigned following the grant of service connection, the Board 
characterized the issues on appeal in accordance with the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (appeals from original awards are not to be construed 
as claims for increased ratings), that requires consideration 
of the evidence since the effective date of the grant of 
compensation.

Additionally, in a November 2004 written statement that 
accompanied his substantive appeal, the Veteran said that "I 
would like for my claim for hypertension, not benign 
intracranial hypertension to be rated".  He noted that 
"high blood pressure was claimed and confirmation of the 
claim was acknowledged by the VA" in an August 2003 letter.  
Thus, the Board refers this matter to the RO for appropriate 
action.

The issues of increased ratings for headaches and visual 
manifestations of chronic neurological disability associated 
with pseudotumor cerebri are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The objective probative medical evidence of record is against 
a finding that demonstrates that the Veteran's 
pseudofolliculitis barbae affects 20 to 40 percent of the 
entire body or exposed areas, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period; and it is not 
shown to have at least one characteristic of disfigurement, 
or tenderness on examination.


CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 10 
percent for pseudofolliculitis barbae have not been not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1, 4.20, 4.27, 4.118, Diagnostic 
Codes (DC) 7800, 7899-7806 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The requirements of 38 U.S.C.A. § 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in August 2003, March 2007, and November 
2008 correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claim, and 
notice of what part VA will attempt to obtain.  He was 
provided with notice of how VA determines the disability 
rating and effective date in March 2007, November 2008, and 
February 2009 correspondence.  The claim was readjudicated in 
August 2009.  Thus, any timing error was cured and rendered 
nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the case or supplemental statement of the case 
[SSOC], is sufficient to cure a timing defect).

Regardless, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess v. Nicholson, 
19 Vet. App. 473, 490-91 (2006)

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  The Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claim and 
did in fact participate. Washington v. Nicolson, 21 Vet. App. 
191 (2007).  Hence, there is no error or issue that precludes 
the Board from addressing the merits of this appeal.

II.  Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims files that includes his written contentions, service 
treatment and personnel records, and private and VA medical 
records and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim and what the evidence in the claims files shows, or 
fails to show, with respect the claim.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The present appeal involves the Veteran's claim that his 
service-connected skin disability warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule for Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service- connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Fenderson.

The Veteran's service-connected skin disability is currently 
evaluated as 10 percent disabling.  In the November 2004 
written statement that accompanied his substantive appeal, 
the Veteran said that he had shaving bumps on both sides of 
his face, under his chin, and on his neck that affected more 
than 20 percent of an exposed area.  He maintained that his 
records showed between 80 and 100+ bumps present on his face.
	

Where the particular disability is not listed, it may be 
rated by analogy to a closely related disease in which not 
only the functions affected, but also the anatomical location 
and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 
4.27.

Under 38 C.F.R. § 4.118, Diagnostic Code 7800, disfigurement 
of the head, face, or neck with one characteristic of 
disfigurement warrants a 10 percent evaluation.  
Disfigurement of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of disfigurement 
warrants a 30 percent evaluation.  Id.

Disfigurement of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of disfigurement 
warrants a 50 percent evaluation.  Id. Disfigurement of the 
head, face, or neck with visible or palpable tissue loss and 
either gross distortion or asymmetry of three features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
six or more characteristics of disfigurement warrants an 80 
percent evaluation.  Id.

The eight characteristics of disfigurement are:  scar five or 
more inches (13 or more centimeters) in length; scar at least 
one-quarter inch (0.6 centimeters) wide at widest part; 
surface contour of scar elevated or depressed on palpation; 
scar adherent to underlying tissue; skin hypo- or hyper- 
pigmented in an area exceeding six square inches (39 square 
centimeters); skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 square centimeters); underlying soft tissue missing in an 
area exceeding six square inches (39 square centimeters); and 
skin indurated and inflexible in an area exceeding six square 
inches (39 square centimeters).  Id. at Note (1) (2009).

During the October 2003 VA examination, it was noted that the 
Veteran had pseudofolliculitis barbae that flared up when he 
shaved, so he only shaved weekly.  Rashes appeared in his 
beard area after shaving and he applied a cream called "Bump 
stopper" after shaving.  Objectively, there were nodules 
noted on his right beard area that measured 3 to 4 
millimeters (mm.) and were not painful or red.  

During a July 2004 VA examination, the Veteran reported his 
history of developing bumps on his face after shaving in 
service and said that he received a shaving waiver.  He had 
problems until July 2003.  He denied any systemic symtoms or 
impairment of function.  Objectively, there was some minimal 
residual flesh-colored, follicular centric papules noted on 
examination with no active inflammation of those areas.  The 
papules covered about 10 percent of the exposed surface of 
the Veteran's face.  The diagnosis was pseudofolliculitis 
barbae and the VA examiner commented that it was a very 
common skin condition seen in men who shaved.  It was further 
noted that the Veteran appeared to be moderately well 
controlled currently without any specific problems with 
itching.

An August 2005 VA outpatient record includes the Veteran's 
complaints of a skin rash, with itching and flaking of the 
skin on his neck, upper back and chest, and both arms that he 
attributed to a job change.  He currently worked in a boat 
factory and was exposed to heat and humidity that caused him 
to perspire.  Objectively, he was observed to have 
pseudofolliculitis barbae on the beard area with no 
suspicious lesions and normal turgor.  Similar findings were 
noted when he was seen in the VA outpatient clinic in June 
2006 and February 2007.

A March 2009 VA examination report notes that the Veteran 
gave a history of severe skin irritation that resulted from 
razor shaving in service.  He no longer shaved and denied any 
recent skin infection.  He said that he cut his mustache and 
beard hair with scissors or clippers.  He had no skin or 
systemic symtoms and denied having any skin disease treatment 
in the past year.  Objectively, visual examination of his 
facial and neck area showed the skin to be well-hydrated with 
good turgor.  There were no signs of infection, inflammation, 
or skin maceration found.  The skin and facial hair follicles 
were free of "anu" (any?) pustule, nodule, ulceration, or 
signs of irritations.  His skin was free of any disfiguring 
or unsightly scar, according to the examiner who referred to 
photographs of the Veteran's face taken at the time.  The 
diagnosis was pseudofolliculitis barbae, resolved by avoiding 
shaving with a razor.  The examiner further commented that 
the Veteran's skin condition resolved with sequelae and was 
in a quiescent state but was likely to return if he used a 
razor to shave.

In sum, the findings at the October 2003, July 2004, and 
March 2009 VA examinations did not note any of the 
symptomatology listed above to meet or approximate a 10 
percent rating under DC 7800.  The October 2003 VA 
examination report indicates that the Veteran had nodules in 
his beard area that were 3 to 4 mm.  There was no tenderness, 
disfigurement, ulceration, adherence, instability, tissue 
loss, keloid formation, hypo pigmentation, hyper 
pigmentation, abnormal texture, or scars present.  In July 
2004, the VA examiner reported that approximately 10 percent 
of the exposed area of the Veteran's face was affected by the 
pseudofolliculitis barbae.  According to the March 2009 VA 
examiner, the Veteran's skin was free of any disfiguring or 
unsightly scar and the VA physician referenced the two color 
photographs of the Veteran's face taken at the time that 
corroborate her findings and are of record.

There is no diagnostic code that specifically pertains to 
pseudofolliculitis barbae. The Veteran's skin condition may 
rated by analogy to DC 7806.  Under DC 7806 for dermatitis or 
eczema, a 10 percent rating requires that at least 5 percent, 
but less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas be 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs be required 
for a total duration of less than six weeks during the past 
12-month period.  38 C.F.R. § 4.118, DC 7806.  A 30 percent 
rating requires that 20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas be affected, or systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs be required for a total duration of six weeks or more, 
but not constantly, during the past 12- month period.  Id.  A 
60 percent rating requires more than 40 percent of the entire 
body, or more than 40 percent of exposed areas be affected, 
or constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past 12-month period.  Id.

The Board is aware of the Court's decision in Ardison v. 
Brown, 6 Vet. App. 405, 408 (1994), a case that, like this 
one, concerned the evaluation of a service-connected disorder 
that fluctuated in its degree of disability, that is, a skin 
disorder that had "active and inactive stages" or was 
subject to remission and recurrence.  See Ardison v. Brown, 6 
Vet. App. at 408; see also Bowers v. Derwinski, 2 Vet. App. 
675, 676 (1992) (holding that "it is the frequency and 
duration of the outbreaks and the appearance and virulence of 
them during the outbreaks that must be addressed.").  Thus, 
the frequency, duration, and outbreaks of skin disease 
exacerbations must be addressed and the skin disorder should 
be considered, whenever possible, at a time when it is most 
disabling.

The October 2003 VA examiner reported nodules in the right 
beard area that measured 3 to 4 mm. and were not painful or 
red.  In July 2004, the VA examiner reported some minimal 
residual flesh-colored, follicular centric papules were 
reported that covered about 10 percent of the exposed surface 
of the Veteran's face.  In March 2009, the VA examiner said 
that the Veteran denied medical treatment for his skin in the 
past year and reported that the skin condition was resolved 
with sequelae and was in a quiescent state, but likely to 
return if he used a razor to shave.

Upon review of the probative medical evidence of record, and 
with consideration of the Court's holding in Ardison, the 
Board concludes that a rating in excess of 10 percent is not 
warranted for the Veteran's skin disability as there is no 
clinical evidence that 20 to 40 percent of the entire body or 
exposed areas are affected, or that systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  

Therefore, the preponderance of the objective and competent 
medical evidence of record is against an initial rating in 
excess of 10 percent for the Veteran's service-connected 
pseudofolliculitis barbae.  Moreover, the evidence is not so 
evenly balanced as to allow for the application of reasonable 
doubt.  38 U.S.C.A. § 5107(b).

The Board considered whether the case should be referred to 
the Director of VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
While the record does show that the Veteran was hospitalized 
on one occasion in March 2005 for his headache and visual 
disorders, he has not required frequent hospitalization for 
his service-connected skin disability, and the manifestations 
of such are consistent with the assigned schedular 
evaluation.  In sum, there is no indication that the average 
industrial impairment from the disabilities would be in 
excess of that contemplated by the evaluations assigned for 
the disability.  In fact, in February 2007, the Veteran told 
an VA physician in an outpatient clinic that he worked in an 
office.  Therefore, referral of this case for extra-schedular 
consideration is not in order.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, in view of the holding in Fenderson, the Board has 
considered whether the Veteran is entitled to a "staged" 
rating for his service-connected skin disability, as the 
Court indicated can be done in this type of case.  Based upon 
the record, the Board finds that at no time since the Veteran 
filed his original claim for service connection has the 
disability on appeal been more disabling than as currently 
rated under the present decision of the Board.


ORDER

An initial rating in excess of 10 percent for 
pseudofolliculitis barbae is denied.


REMAND

The Board notes that, when hospitalized by VA in March 2005, 
the Veteran underwent a lumbar puncture to relieve visual 
problems and headaches associated with his pseudotumor 
cerebri.  When initially seen in the emergency room on March 
4, 2005, it was recommended that he be evaluated by a neuro 
ophthalmologist but one could not be found.  The VA 
outpatient records dated through February 2007, and August 
2007 and April 2008 examination reports, indicate that he was 
examined by an ophthalmologist.  However, in March 2009, when 
examined for VA by O.M.K., M.D., a private ophthalmologist, 
the Veteran said that he had an appointment with a neuro-
ophthalmologist at Madigan Army Hospital on March 24, 2009.  
The Board believes that efforts should be made to obtain all 
records associated with the Veteran's March 24, 2009 
examination by a neuro ophthalmologist.  

As well, an August 2007 neurological examination report, 
prepared for VA by Dr. K.R.P., indicates that the Veteran 
gave a history of undergoing spinal taps in 2002, 2003, and 
2005 for visual changes.  In March 2009, Dr. O.M.K. reported 
that the Veteran gave a history of undergoing lumbar 
punctures, most recently in December 2008.  The Board is of 
the opinion that efforts should be made to obtain the medical 
records associated with the Veteran's December 2008 lumbar 
puncture as well as any (other) VA records dated since 
February 2007.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran in writing and 
request that he identify the VA or private 
medical facility at which his December 
2008 lumbar puncture was performed, as 
well as any private or VA medical 
facilities at which he received treatment 
since February 2007.  Make arrangements to 
all records that he adequately identifies.

2.  Contact Madigan Army Medical Center in 
Washington and request all records 
regarding the Veteran's treatment, to 
specifically include records of a March 
24, 2009 neuro-ophthalmology examination.

3.  Finally, readjudicate the Veteran's 
claims on appeal.  If the claims remain 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


